Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-6 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a feedback resistor coupled between the negative input of the operation amplifier and the output, wherein, a resistance of the feedback resistor causes the light transistor to be operated in a linear region.”
Claims 7-12 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a feedback resistor coupled between the negative input of the operation amplifier and the output, wherein, a resistance of the feedback resistor causes the light transistor to be operated in a linear region.”
Claims 13-18 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "causing the light transistor to be operated in a linear region by a resistance of a feedback resistor coupled between the negative input of the operation amplifier and the output.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gaillon et al. (Patent No. US 6,723,554 B1) discloses that the feedback regulating system 7 comprises an operational amplifier 82, whose negative input A receives this voltage U2, whose positive input B receives the reference value V2 and whose output C is connected to the positive input B of the amplifier 81 of the control unit 6.
Rogers et al. (Patent No. US 4,529,928) discloses that the collector of phototransistor 24 is coupled to the inverting (-) input of operational amplifier, hereinafter abbreviated "op amp", 30 via isolating resistor 28. The non-inverting (+) input of op amp 30 is coupled to a reference voltage +V. The output terminal of op amp 30 is coupled to the inverting input of the op amp via a feedback resistor 32.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878